STATE OF MICHIGAN

                              COURT OF APPEALS



ROBERT WALWORTH and MARY                                                UNPUBLISHED
WALWORTH,                                                               July 28, 2016

                 Plaintiffs-Appellants,

v                                                                       No. 327795
                                                                        Kent Circuit Court
METROPOLITAN HOSPITAL d/b/a                                             LC No. 13-011630-NH
METRO HEALTH HOSPITAL,

                 Defendant,
and

KENNETH H MARKIEWICZ DO, KENNETH H
MARKIEWICZ DO PC, and EAST PARIS ENT
ASSOCIATES,

                 Defendants-Appellees.


Before: RIORDAN, P.J., and SAAD and MARKEY, JJ.

PER CURIAM.

        In this medical malpractice action, plaintiffs appeal by right the trial court’s May 26,
2015 order striking plaintiffs sole standard of care expert, Dr. Donald Kitain, “for the reasons
stated on the record,” and dismissing plaintiffs’ complaint with prejudice. We affirm.

                          I. SUMMARY OF FACTS AND PROCEEDINGS

        Plaintiffs allege that Dr. Kenneth Markiewicz, a board certified specialist in
otorhinolaryngology, was negligent while performing a procedure known as a canaloplasty on
plaintiff Robert Walworth’s right auditory canal to remove exostoses or bony growths which had
occluded the canal. The canaloplasty required Dr. Markiewicz to use a rotating “Skeeter” drill to
remove the bony growths from plaintiff’s1 ear canal. Following the October 27, 2011 procedure,
plaintiff discovered that he had lost virtually all hearing in his right ear. Plaintiffs’ theory of the


1
    The singular “plaintiff” refers to the injured plaintiff, Robert Walworth.


                                                   -1-
case is that Dr. Markiewicz allowed the Skeeter drill to contact plaintiff’s tympanic membrane
(eardrum) injuring it and resulting in hearing loss.

        Defendants’ theory of the case was that Dr. Markiewicz did not touch the plaintiff’s
eardrum with the Skeeter drill and had taken several precautions to avoid doing so. Further,
defendants contended that the potential of having the Skeeter drill contact a patient’s eardrum
during the canaloplasty procedure is a known potential complication or risk. According to Dr.
Markiewicz, he had explained to plaintiff that in “any ear surgery there is potential for hearing
loss, and that can be anything from a subtle change to complete loss of hearing.”

        On December 13, 2013, plaintiffs filed this medical malpractice action in Kent County
Circuit Court against Dr. Markiewicz and his professional corporation. Plaintiffs’ complaint was
accompanied by an affidavit of merit regarding the standard of care and its alleged breach signed
by Dr. Donald Kitain who, like Dr. Markiewicz, is board certified in otorhinolaryngology.

       Dr. Kitain was deposed on November 4, 2014. Although Dr. Kitain holds the same
board certified specialty as Dr. Markiewicz, he testified in his deposition that he has had virtually
no experience performing the canaloplasty procedure. Specifically, Dr. Kitain testified:

               Q. Do you perform canaloplasties in your practice, Dr. Kitain?

               A. No, I don’t.

               Q. Have you ever?

               A. No.

               Q. Did you do any in your residency?

               A. Only watching them, but I didn’t actually perform them.

              Q. How many do you think you watched during the course of your
       residency?

               A. Maybe half a dozen.

              Q. Since completing your training in 1987, have you ever watched a
       canaloplasty?

               A. No.

              Q. So it’s been 27 years at least since you have seen a canaloplasty
       performed?

               A. Correct.

             Q. If you have a patient who presents to your office with exostoses or
       osteomas, do you refer them to another practice?


                                                -2-
              A. I refer them to somebody who I feel can appropriately perform the
       surgery.

                                                * * * * *

              Q. If I am understanding you correctly, you refer these patients who need
       canaloplasties to a neuro-otologist, because as you said, you want to refer them to
       somebody that you feel has experience performing canaloplasties?

               A. Correct.

              Q. And also because you, yourself, do not have the requisite training or
       experience to enable you to comfortably perform these procedures?

               A. Correct.

       In addition, although Dr. Kitain professed to have knowledge regarding the standard of
care for performing canaloplasty because he performs other surgeries in and around the ear
anatomy, he acknowledged that he does not perform surgery involving the temporal bone, which
was the source of the bony growths removed during the canaloplasty procedure. Furthermore,
Dr. Kitain does not use the type of surgical instrument used during the canaloplasty, the Skeeter
drill.

       On April 13, 2015, two months before the scheduled trial date of June 15, 2015,
defendants moved to strike Dr. Kitain as plaintiffs’ sole standard of care expert witness and to
dismiss plaintiffs’ case. The motion was heard and granted on May 8, 2015. In addition to
arguing that Dr. Kitain was qualified under both MCL 600.2169 and MRE 702, plaintiffs’
counsel also argued that even if Dr. Kitain were struck as a standard of care expert, plaintiffs
could establish the standard of care consistent with plaintiffs’ theory of the case by an admission
Dr. Markiewicz made during his deposition. Dr. Markiewicz had testified in his deposition:

              Q. And is the standard of care to avoid touching the tympanic membrane
       with the Skeeter drill?

               A. It is.

       Despite this answer, Dr. Markiewicz testified that he did not touch plaintiff’s eardrum
with the Skeeter drill. Furthermore, later in his deposition, Dr. Markiewicz testified he
misunderstood the standard of care question and that touching the eardrum with the drill is a
recognized potential complication of the canaloplasty procedure. Dr. Markiewicz then testified:

              Q. Well, let me ask you it this way, then. Do you believe that contact of
       the tympanic membrane and malleus with the high-speed drill during canaloplasty
       would cause severe profound sensorineural hearing loss?

                A. If there were visible damage to the malleus, I suppose it’s a possibility.
       It’s a recognized potential complication of this type of surgery. I know that I did


                                                -3-
not touch the tympanic membrane or the malleus or any of the ossicles with the
high-speed drill.

                                      *****

     Q. So it’s a goal of the surgery to attempt to avoid involving the tympanic
membrane in the procedure?

       A. Yes.

       Q. Okay, not necessarily a standard of care violation if it becomes
involved, would that be fair to say?

       A. Correct. It essentially boils down to why make it more complicated for
yourself than it has to be.

      Q. And in this case did you achieve your goal of not involving the
tympanic membrane or the malleus in the surgical field or in this operation?

       A. I did.

On further examination by plaintiffs’ counsel, Dr. Markiewicz continued:

        Q. Doctor, putting the drill on the tympanic membrane would be a
violation of the standard of care, correct?

       A. No.

        Q. We went through this earlier, and you had said yes, I believe, to that or
a similar question. You’re changing your answer now?

       A. I guess I misunderstood you. It would be a potential known
complication.

       Q. Okay. There are a number of techniques that a skilled surgeon can use
to avoid putting a drill through the tympanic membrane?

       A. Yes, as I described earlier.

                                      *****

      Q. And if you turn on the drill as it’s against the tympanic membrane, that
would be a violation of the standard of care?

                                      *****

         A. In the process of drilling, it’s possible that it could happen. I can’t say
that it’s a violation of the standard of care.


                                         -4-
        After hearing arguments of counsel, the trial court ruled from the bench that Dr. Kitain
was not qualified to offer standard of care testimony under MCL 2169(2) and (3) and MRE 702.
In pertinent part, the trial court reasoned:

               We have an individual here who has never done this procedure. He only
       observed it maybe six times, almost 30 years ago. He has not spoke[n] on it.
       He’s not written any articles on it. He’s never used this drill or the type of drill
       that was used in this surgery. I cannot—I think generally in these facts and
       circumstances, and normally, the issue would go to the weight of the—of the
       testimony and not admissibility, but the Court finds that this lack of experience in
       these areas is so significant, as—as—looking at its role as a gate keeper, I don’t
       believe this individual is qualified to give an opinion with regard to standard of
       care in this area.

        The trial court also rejected plaintiffs’ argument that they could prove their case without a
standard of care expert. Additionally, the trial court denied plaintiffs’ request to add a substitute
standard of care expert, noting that trial was fast approaching and that discovery had closed.
Therefore, the trial court granted defendants’ motion. The trial court’s order striking plaintiffs
sole standard of care expert, Dr. Donald Kitain, “for the reasons stated on the record,” and
dismissing plaintiffs’ complaint with prejudice, entered on May 26, 2015. Plaintiffs now appeal
by right.

                II. STRIKING PLAINTIFFS’ STANDARD OF CARE EXPERT

                                  A. STANDARD OF REVIEW

        This Court reviews for an abuse of discretion a trial court’s rulings regarding the
qualifications of an expert and admissibility of an expert’s testimony. Woodard v Custer, 476
Mich 545, 557; 719 NW2d 842 (2006). “An abuse of discretion occurs when the decision results
in an outcome falling outside the principled range of outcomes.” Id. This standard recognizes
that there may be more than one correct outcome, i.e., there may be more than one reasonable
and principled outcome. Gonzalez v St John Hosp & Med Ctr (On Reconsideration), 275 Mich
App 290, 294; 739 NW2d 392 (2007). “When the trial court selects one of these principled
outcomes, it has not abused its discretion, and the reviewing court should defer to the trial court’s
judgment.” Id. The proponent of evidence has the burden to establish its admissibility. Edry v
Adelman, 486 Mich 634, 639; 786 NW2d 567 (2010).

        “We review de novo questions of law underlying evidentiary rulings, including the
interpretation of statutes and court rules.” Elher v Misra, ___ Mich ___; ___ NW2d ___ (Docket
No. 150824, decided 02/08/2016), slip op at 9.

                                         B. DISCUSSION

       In this case, the record supports the trial court’s reasonable and principled determination
that Dr. Kitain lacked sufficient “knowledge, skill, experience, training, or education,” MRE
702, with respect to performing the canaloplasty procedure to render reliable his opinion
regarding the standard of care. See MCL 600.2955 (“a scientific opinion rendered by an
otherwise qualified expert is not admissible unless the court determines that the opinion is
                                                -5-
reliable”); MCL 600.2169(2). Consequently, the trial court did not abuse its discretion striking
Dr. Kitain as plaintiffs’ sole standard of care expert. Gonzalez, 275 Mich App at 294.

        In a medical malpractice case, MRE 702, and MCL 600.2169 and MCL 600.2955, govern
the qualifications of and the admissibility of expert opinion testimony. Clerc v Chippewa Co
War Memorial Hosp, 477 Mich 1067; 729 NW2d 221 (2007); Gonzalez, 275 Mich App at 304-
305. Plaintiffs argue that because Dr. Kitain and Dr. Markiewicz are both board certified in
otorhinolaryngology, the “match” requirements of MCL 600.2169(1) are satisfied and the only
issue is whether Dr. Kitain satisfies MRE 702. But, “even when a proffered expert meets the
criteria contained in § 2169(1), the expert is subject to further scrutiny under § 2169(2),
§ 2169(3), § 2955, and MRE 702.” Woodard, 476 Mich at 574. In rendering its ruling, the trial
court specifically mentioned MCL 600.2169(2) and (3), as well as adopting the arguments of
defendants in support of the motion. Plaintiffs do not discuss in their brief on appeal these other
statutory provisions regarding the admissibility of expert testimony in a medical malpractice
action. The failure to brief these related bases for the trial court’s decision results in
abandonment of any claim of error with respect to these other grounds for the trial court’s
decision. See Mate v Wolverine Mut Ins Co, 233 Mich App 14, 16; 592 NW2d 379 (1998),
citing Mitcham v Detroit, 355 Mich 182, 203, 94 NW2d 388 (1959).

       MCL 600.2955(1) provides in pertinent part (emphasis added):

               In an action for the death of a person or for injury to a person or property,
       a scientific opinion rendered by an otherwise qualified expert is not admissible
       unless the court determines that the opinion is reliable and will assist the trier of
       fact. In making that determination, the court shall examine the opinion and the
       basis for the opinion, which basis includes the facts, technique, methodology, and
       reasoning relied on by the expert, and shall consider all of the following factors:

                                              *****

              (f) Whether the basis for the opinion is reliable and whether experts in that
       field would rely on the same basis to reach the type of opinion being proffered.

“The legislature enacted § 2955(1) in an apparent effort to codify the United States Supreme
Court’s holding in Daubert v Merrell Dow Pharmaceuticals, Inc, 509 US 579; 113 S Ct 2786;
125 L Ed 2d 469 (1993).” Greathouse v Rhodes, 242 Mich App 221, 238; 618 NW2d 106
(2000), rev’d on other grounds 465 Mich 885 (2001). “The plain language of the statute
establishes the Legislature’s intent to assign the trial court the role of determining, pursuant to
the Daubert criteria, whether proposed scientific opinion is sufficiently reliable for jury
consideration.” Id. In fulfilling this gatekeeper role, “the court ‘shall’ consider all of the factors
listed in MCL 600.2955(1).” Clerc, 477 Mich 1067. Furthermore, “[i]n an action alleging
medical malpractice, the provisions of [§ 2955] are in addition to, and do not otherwise affect,
the criteria for expert testimony provided in section 2169.” MCL 600.2955(3).

        In this case, defendants argued, and the trial court agreed, that Dr. Kitain was not
qualified to render expert testimony regarding the standard of care under the criteria of MCL
600.2169(2) and (3). Those provisions state:

                                                 -6-
       (2) In determining the qualifications of an expert witness in an action alleging
       medical malpractice, the court shall, at a minimum, evaluate all of the following:

               (a) The educational and professional training of the expert witness.

               (b) The area of specialization of the expert witness.

               (c) The length of time the expert witness has been engaged in the active
               clinical practice or instruction of the health profession or the specialty.

               (d) The relevancy of the expert witness’s testimony.

       (3) This section does not limit the power of the trial court to disqualify an expert
       witness on grounds other than the qualifications set forth in this section. [MCL
       600.2169(2) and (3); Emphasis added.]

“[W]hen dealing with a proposed standard of care witness, the general provisions of § 2169(2)
must be considered after a standard-of-care witness is qualified under the specific provisions of
§ 2169(1).” Halloran v Bhan, 470 Mich 572, 578 n 6; 683 NW2d 124 (2004). Consequently,
the trial court properly considered Dr. Kitain’s lack the education, professional training, and
experience when deciding that Dr. Kitain could not reliably testify regarding the standard of care
requisite for performing a canaloplasty. The record shows that Dr. Kitain had never performed a
canaloplasty; his last educational experience regarding the procedure was over 27 years earlier
during his residency when he observed the procedure being performed, and Dr. Kitain also
admitted he did not have the requisite training or experience to perform a canaloplasty.

         Plaintiffs argue that the trial court erred and abused its discretion ruling that Dr. Kitain
was not qualified as standard of care expert under MRE 702. Under MRE 702, as with MCL
600.2955(1), a trial court in a medical malpractice case must exercise its gatekeeper role to
ensure that proffered expert opinion testimony is sufficiently reliable to be admitted into
evidence. Gilbert v DaimlerChrysler Corp, 470 Mich 749, 780; 685 NW2d 391 (2004). MRE
702 incorporates the standards of reliability adopted by the United States Supreme Court in
Daubert that requires trial courts ensure that all scientific testimony or evidence admitted is not
only relevant, but reliable. Edry, 486 Mich at 639-640. The focus of inquiry is whether the
expert has a sound foundation from which to rationally render opinion testimony. Chapin v A &
L Parts, Inc, 274 Mich App 122, 139; 732 NWd2 578 (01/30/2007); see also Dybata v Kistler,
140 Mich App 65, 70; 362 NW2d 891 (1985) (doctor in medical malpractice case “did not have
an adequate basis to support the claim that he knew the standard of care for a general
practitioner”). Thus, MRE 702, like its federal counterpart, FRE 702, “assign[s] to the trial judge
the task of ensuring that an expert’s testimony both rests on a reliable foundation and is relevant
to the task at hand.” Daubert, 509 US at 597 (emphasis added).

        Pertinent to this case, MRE 702 requires that to be recognized an expert, a witness must
be qualified to render reliable opinion testimony “by knowledge, skill, experience, training, or
education.” See Craig v Oakwood Hosp, 471 Mich 67, 78; 684 NW2d 296 (2004); Gonzalez,
supra at 305. Plaintiffs argue that Dr. Kitain satisfies the criteria of MRE 702 because he is
familiar with the anatomy of the ear and professes knowledge of the standard of care regarding
canaloplasty, citing Bahr v Harper-Grace Hospitals, 448 Mich 135, 141; 528 NW2d 170 (1995)
                                                -7-
(“A party offering the testimony of an expert witness must demonstrate the witness’ knowledge
of the applicable standard of care.”). But Dr. Kitain’s self-professed knowledge of the applicable
standard of care, without providing a sound foundation for this knowledge, is insufficient to
render opinion testimony reliable. See Daubert, 509 US at 597; Edry, 486 Mich at 639-640;
Chapin, 274 Mich App at 139; Dybata, 140 Mich App at 70.

        “Under MRE 702, it is generally not sufficient to simply point to an expert’s experience
and background to argue that the expert’s opinion is reliable and, therefore, admissible.” Edry,
486 Mich at 642. Similarly, a claim of knowledge regarding the applicable standard of care,
without establishing a sound foundation for the knowledge so that opinion testimony may be
deemed reliable, is insufficient. Otherwise, opinion testimony is mere speculation or the
particular beliefs of the expert. “It is axiomatic that an expert, no matter how good his
credentials, is not permitted to speculate.” Id. at n 6 (citation, brackets, and quotation marks
omitted). “[T]he word ‘knowledge’ connotes more than subjective belief or unsupported
speculation.” Daubert, 509 US at 600 (opining on FRE 702). The standard of care represents
“generally accepted standards,” MCL 600.2955(1)(c), within the “relevant expert community,”
MCL 600.2955(1)(e), and not the personal opinion of the particular expert. See Elher, 498 Mich
at ___, slip op at 16 (holding that the trial court did not abuse its discretion finding the plaintiff’s
expert unqualified where the expert’s “opinion was based on his own beliefs [and] there was no
evidence that his opinion was generally accepted within the relevant expert community”).

        Again, Dr. Kitain’s own testimony shows that has never performed a canaloplasty; his
last educational experience regarding the procedure was observing it being performed over 27
years earlier, and he admitted that he does not have the requisite training or experience to
perform a canaloplasty. Further, plaintiffs did not satisfy their burden of showing that Dr. Kitain
has an adequate foundation for his professed knowledge regarding the standard of care pertaining
to the performance of a canaloplasty to render his proposed opinion testimony reliable and
admissible. MRE 702; Edry, 486 Mich at 639-640; Dybata, 140 Mich App at 70. Under these
circumstances, the trial court’s ruling that Dr. Kitain was not qualified to provide reliable expert
opinion testimony regarding the standard of care was within the range of reasonable and
principled outcomes; therefore, it was not an abuse of discretion. Gonzalez, 275 Mich App at
294.

        Finally, plaintiffs’ reliance on Albro v Drayer, 303 Mich App 758, 762-763; 846 NW2d
70 (2014), is misplaced. The Albro Court held that three defense experts were qualified to testify
regarding the standard of care even though they had not actually performed the Chrisman-Snook
ankle surgical procedure at issue. The trial court properly distinguished Albro from the facts of
the instant case. The Albro Court rejected the plaintiff’s argument that the trial court should
have disqualified the defendant’s experts, noting that “all of [the] defendant’s experts performed
ankle reconstructions regularly and were experts in doing so” and “though not performing it, all
of them were familiar with the Chrisman-Snook procedure. All of them had, in addition, either
authored at least one article or textbook or lectured on ankle reconstruction and had discussed the
Chrisman-Snook procedure in the process.” Id. (emphasis in original). But in this case, Dr.
Kitain did not simply use a different approach in performing a canaloplasty, he testified that he
had never performed a canaloplasty procedure, and he had not performed surgery on the
temporal bone, the source of the bony growths defendant in this case surgically removed.
Additionally, Dr. Kitain had not performed any ear surgery involving a rotating drill. Dr. Kitain

                                                  -8-
also admitted that he lacked the training and experience necessary to perform canaloplasty.
Unlike in Albro, there is no evidence that Dr. Kitain authored any books or articles or presented
any lectures or otherwise had any foundation by way of “skill, experience, training, or
education,” MRE 702, to support his claim of “knowledge.” See Daubert, 509 US at 597; Edry,
486 Mich at 639-640; Dybata, 140 Mich App at 70. Consequently, the trial court did not abuse
its discretion by ruling that Dr. Kitain was not qualified to testify as an expert regarding the
standard of care applicable to the canaloplasty Dr. Markiewicz performed. It follows that Dr.
Kitain is also unqualified to testify regarding Dr. Markiewicz’s qualifications to perform
canaloplasty.

                         III. DISMISSING PLAINTIFFS’ COMPLAINT

                                  A. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Gonzalez, 275 Mich App at 294. When considering a motion under MCR 2.116(C)(10), the trial
court and this Court must view the submitted documentary evidence in the light most favorable
to the party opposing the motion. Maiden v Rozwood, 461 Mich 109, 120; 597 NW2d 817
(1999). A trial court properly grants the motion when the submitted evidence fails to establish
any genuine issue of material fact and the moving party is entitled to judgment as a matter of
law. West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). “A genuine issue of
material fact exists when the record, giving the benefit of reasonable doubt to the opposing party,
leaves open an issue upon which reasonable minds might differ.” Id.

        In a medical malpractice case, expert testimony is necessary to establish the applicable
standard of care and the breach of that standard. Gonzalez, 275 Mich App at 294. The trial court
properly grants summary disposition to the defendants when a plaintiff’s sole standard of care
expert is determined unqualified to testify to the standard of care and its alleged breach. Elher,
___ Mich at ___, slip op at 2, 17; Edry, 486 Mich at 636, 644.

                                         B. DISCUSSION

        Because the trial court did not abuse its discretion by striking Dr. Kitain as plaintiffs’
standard of care expert, the court properly dismissed plaintiffs’ complaint. Id. In a medical
malpractice case, the plaintiff bears the burden of proving: (1) the applicable standard of care, (2)
breach of that standard by the defendant, (3) an injury, and (4) proximate causation between the
alleged breach and the injury. Wischmeyer v Schanz, 449 Mich 469, 484; 536 NW2d 760 (1995).
Without a standard of care expert, plaintiffs were left without evidence to raise a genuine issue of
material fact regarding two necessary elements of malpractice: (1) the applicable standard of care
and (2) that Dr. Markiewicz breached that standard of care. Gonzalez, 275 Mich App at 294.
Plaintiffs’ argument that they should be permitted to rely on a single deposition answer of Dr.
Markiewicz that was withdrawn is unpersuasive.

       First, all of the cases that plaintiffs cite in support of their proposition that they can
proceed to trial without a qualified standard of care expert on the basis that they can prove the
applicable standard of care through cross-examination of adverse witnesses were all decided
before the adoption of 1993 PA 78, the 1993 tort reform legislation. In general, a medical

                                                -9-
malpractice plaintiff cannot proceed without a valid affidavit of merit. See MCL 600.2912d;
Scarsella v Pollak, 461 Mich 547; 607 NW2d 711 (2000); Hoffman v Barrett (On Remand), 295
Mich App 649; 816 NW2d 455 (2012). Plaintiffs mainly rely on Rice v Jaskolski, 412 Mich 206;
313 NW2d 893 (1981), which addressed whether the trial court erred by granting a defendant’s
motion for directed verdict. Two other cases that plaintiffs cite decided that the plaintiffs could
proceed to trial without the naming of a standard of care expert witness. Niemi v Upper
Peninsula Orthopedic Associates, Ltd, 173 Mich App 326; 433 NW2d 363 (1988) (ruling on a
defendants cross-appeal after a no cause of action verdict); Porter Henry Ford Hosp, 181 Mich
App 706; 450 NW2d 37 (1989) (ruling on a defense motion for summary disposition under MCR
2.116(C)(8) because the plaintiff had not named an expert witness). The last case plaintiffs cite,
Carlton v St John Hosp, 182 Mich App 166; 451 NW2d 543 (1989), is the only one addressing a
motion for summary disposition under MCR 2.116(C)(10). The trial court in Carlton ruled that
the plaintiff’s expert was not qualified to give standard of care testimony against the defendant
doctors. Carlton, 182 Mich App at 171. The plaintiff on appeal agued, as plaintiffs do here, that
even if her expert could not testify as to the standard of care, the defendants themselves could
testify as to the standard of care. The Carlton Court rejected this argument, opining:

               In a malpractice action, expert testimony may be elicited from a defendant
       physician called for cross-examination under the Michigan adverse party statute.
       Rice v Jaskolski, 412 Mich 206, 212; 313 NW2d 893 (1981).

              Plaintiff failed to produce proofs in response to the motion which would
       show a genuine issue of material fact as to the standard of care for surgeons and
       the breach of that standard of care. Plaintiff’s claim that the necessary testimony
       “could be obtained . . . at trial” is, if not too little, too late. [Carlton, 182 Mich
       App at 172-173.]

        In sum, all of the cases that plaintiffs cite are either superseded by statute, not directly on
point, or do not support their claim that they can proceed to trial without a standard of care
expert. Spires v Bergman, 276 Mich App 432, 443-444; 741 NW2d 523 (2007).

        Plaintiffs attempt to rely on a single affirmative response of Dr. Markiewicz to a question
of whether the standard of care includes avoiding “touching the tympanic membrane with the
Skeeter drill?” But Dr. Markiewicz, later in the same deposition, testified that he misunderstood
the earlier question and also clearly testified that the Skeeter drill’s contacting the tympanic
membrane is a recognized complication of performing a canaloplasty procedure, not a breach of
the standard of care. Plaintiffs’ argue that they can cherry-pick Dr. Markiewicz’s deposition
because on motion for summary disposition, the facts must be viewed in the light most favorable
to them. See Maiden, 461 Mich at 120. Plaintiffs accurately recite the law, but the deposition
testimony of a witness must still be read fairly and in context . See Mate, 233 Mich App at 21 (a
witness’s deposition testimony read in context did not raise a genuine issue of material fact);
Young v Oakland Gen Hosp, 175 Mich App 132, 138-139; 437 NW2d 321 (1989) (the deposition
testimony of a witness read in context failed to raise a genuine issue of material fact). Dr.
Markiewicz’s deposition testimony, read in context, clearly was that (1) he did not touch
plaintiff’s eardrum with the drill, and (2) although he takes precautions against doing so, if he did
touch the eardrum, his doing so would not have been a violation of the standard of care; it would
simply have been a known risk and complication.

                                                 -10-
         The general rule regarding admissions in a deposition is that they are binding absent an
explanation. Stefan v White, 76 Mich App 654, 659-660; 257 NW2d 206 (1977). This Court in
Dykes v William Beaumont Hosp, 246 Mich App 471, 480; 633 NW2d 440 (2001), quoting
Gamet v Jenks, 38 Mich App 719; 197 NW2d 160 (1972), stated the rule: “ ‘[W]hen a party
makes statements of fact in a ‘clear, intelligent, unequivocal’ manner, they should be considered
as conclusively binding against him in the absence of any explanation or modification, or of a
showing of mistake or improvidence.’ ” (Emphasis added). In this case, to the extent Dr.
Markiewicz’s initial singular response was clear and unequivocal, we cannot overlook, nor did
the trial court, that Dr. Markiewicz in the same deposition explained, modified, and asserted that
his first response was a mistake as he did not perceive the question accurately. Under these
circumstances, we must agree that Dr. Markiewicz’s initial response does not bind him.

        In sum, the trial court did not abuse its discretion by ruling that Dr. Kitain lacked the
necessary “knowledge, skill, experience, training, or education,” MRE 702, to testify as an
expert regarding the standard of care applicable to the canaloplasty, Gonzalez, 275 Mich App at
294. The trial court properly granted summary disposition to the defendants because plaintiff’s
sole standard of care expert was unqualified to testify to the standard of care and its alleged
breach. Elher, ___ Mich at ___, slip op at 2, 17; Edry, 486 Mich at 636, 644. Plaintiffs may not
proceed to trial on the single statement of Dr. Markiewicz that was withdrawn and modified by
his later testimony. Dykes, 246 Mich App at 480; Young, 175 Mich App at 138-139.

        IV. MOTION TO EXTEND DISCOVERY AND ADD AN EXPERT WITNESS

                                  A. STANDARD OF REVIEW

        The trial court’s decision regarding discovery is reviewed for an abuse of discretion, as is
its decision to permit the addition of a new expert witness. Szpak v Inyang, 290 Mich App 711,
713; 803 NW2d 904 (2010); Tisbury v Armstrong, 194 Mich App 19, 20; 486 NW2d 51 (1992).
A trial court abuses its discretion when its decision is outside the range of reasonable and
principled outcomes. Woodard, 476 Mich at 557.

                                        B. DISCUSSION

       The trial court did not abuse its discretion denying plaintiffs’ counsel’s oral motion to
extend discovery so that they could locate and add a new standard of care expert. Woodard, 476
Mich at 557; Tisbury, 194 Mich App at 20. Defendants’ motion to strike Dr. Kitain was timely
brought two months before trial. See Greathouse v Rhodes, 465 Mich 885; 636 NW2d 138
(2001). While defendants could have brought the motion after Dr. Kitain’s deposition was taken
and they learned of his infirmities as an expert with respect the canaloplasty procedure, so too
was plaintiffs’ counsel on notice of the same problems with respect to Dr. Kitain’s qualifications.

       The trial court denied the motion, reasoning as follows:

              This case has been going on for over two years. I see no good cause to
       reopen this. The plaintiffs chose this expert. They knew what his qualifications
       were. They should have. His deposition was taken long ago. You know, they—
       they could have added somebody back when discovery was open. It’s been


                                               -11-
       closed. The case is set for June l5th for trial. There’s no basis for good cause to
       reopen discovery, and allow a new expert.

         In essence, the trial court found that good cause did not exist to grant the motion for
several reasons. First, the case had been pending for some time, over two years, and the trial
date was close. Second, plaintiffs chose the expert and had an opportunity to add other witnesses
earlier in the case. In addition, plaintiffs’ counsel had been aware of the problems regarding Dr.
Kitain’s qualifications at least from the point when his deposition was taken six months before
defendants’ motion to strike. Denying a late motion to add a witness “is proper where the
movant fails to provide an adequate explanation and show that diligent efforts were made to
secure the presence of the witness.” Tisbury, 194 Mich App at 20.

         The reasons the trial court gave for denying the motion were reasonable and principled.
The abuse of discretion standard recognizes that there may be more than one correct outcome,
i.e., there may be more than one reasonable and principled outcome. Gonzalez, 275 Mich App at
294. “When the trial court selects one of these principled outcomes, it has not abused its
discretion, and the reviewing court should defer to the trial court’s judgment.” Id. We conclude
that the trial court’s decision was within the range of reasonable and principled outcomes.
Woodard, 476 Mich at 557, so we are constrained to affirm it.

       We affirm. As the prevailing party, defendants may tax costs under MCR 7.219.

                                                            /s/ Michael J. Riordan
                                                            /s/ Henry William Saad
                                                            /s/ Jane E. Markey




                                              -12-